 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTheWackenhutCorporationandInternationalUnion,United Plant Guard Workers of AmericaGeneral Service Employees Union Local 73, ServiceEmployees InternationalUnion,AFL-CIO-CLCandInternationalUnion,United PlantGuardWorkers of America.Cases 33-CA-7230, 33-CB-2237, 33-CC-765, and 33-CP-20016 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 11 December 1985 Administrative LawJudge Michael O. Miller issued the attached deci-sion.General Service Employees Union Local 73,ServiceEmployees InternationalUnion,AFL-CIO-CLC (Local 73) (the Respondent Union)' andthe International Union, United Plant Guard Work-ers of America (UPGWA) (the Charging Party),filed exceptions and supporting briefs. The GeneralCounsel filed cross-exceptions and a supportingbrief and also filed a brief in partial support of thejudge's decision. The Respondent Union filed an-swering briefs to the exceptions filed by the Charg-ing Party and the General Counsel.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to ' affirm the judge's rulings, findings, 2 andconclusions, as modified, and to adopt the recom-mended Order as modified and set forth in fullbelow. 3The judge found that the Respondent Union vio-lated (1) Section 8(b)(4)(ii)(B) of the Act by threat-ening to picket Commonwealth Edison's nuclearpower plant at Byron, Illinois, to force Common-wealth Edison to cease doing business with theWackenhut Corporation (Wackenhut) unless Wack-'The Respondent Union's request for oral argument is denied as in ouropinion the record in this case, including the exceptions and briefs, ade-quately presents the issues2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3The Respondent Union excepts to the inclusion in the judge's recom-mended Order of a visitatorial clause authorizing the Board, for compli-ance purposes, to obtain discovery from the Respondent Union under theFederal Rules of Civil Procedure under the supervision of the UnitedStates court of appeals enforcing the OrderWe find merit in the Re-spondent Union's exception, having concluded that under the circum-stances of this case such a clause is not warranted The judge's recom-mended Order will be modified accordinglyenhut agreed to a card check or non-Board elec-tion among its guard employees, and (2) Section8(b)(7)(C) by threatening to picket Wackenhut toforceWackenhut to recognize and bargain with theRespondent Union as the collective-bargaining rep-resentative of its guard employees, although Sec-tion 9(b)(3) precludes Board certification. We agreewith the judge's conclusions concerning these vio-lations.However, for the reasons set forth below,we find, contrary to the judge, that Wackenhut(the Respondent Employer) violated Section 8(a)(2)by recognizing the Respondent, Union as the col-lective-bargaining representative of, its guard em-ployees at the Byron site and that the RespondentUnion violated Section 8(b)(1)(A) by accepting rec-ognition.The facts are set forth fully in the judge's deci-sion.Wackenhut was employed by CommonwealthEdison to supply guards at its Byron, Illinois nucle-arpower plant. Both Local 73 and UPGWAsought to represent the guards. Local 73 is amixed, guards-nonguards union while UPGWAlimits its membership to guards. On 19 November19844UPGWA filed a petition with the Boardseeking certification as the collective-bargainingrepresentatives of theWackenhut guard employeesat the Byron site on 13 December. Local 73's peti-tion to intervene in that proceeding and to appearon the ballot was denied by the Acting RegionalDirector. That same date he approved a ConsentElection Agreement, which the UPGWA and theEmployer had executed.Between the filing of the petition and the hold-ing of the election Local 73 conducted a counter-campaign urging the guard employees to vote "no"on the ballot. It assured them that if UPGWA lostthe election, Local 73 would "immediately move toobtain recognition and a contract at Byron." In re-sponse,Wackenhut circulated a leaflet informingthe guards that Local 73 could not be certified astheir bargaining representative and that Wackenhutcould not be compelled to bargain with it. Local73 representatives met during the latter part of De-cember with Louis Fulgaro, Wackenhut's Chicagomanager. Fulgaro agreed to an informal card checkas the means by which Local 73 would gain recog-nition if there was a substantial "No" vote.5At the 11 January election one employee votedfor the UPGWA while the remaining 150 voted"No." UPGWA filed a timely objection to the4All dates arein the last halfof 1984 or the first half of1985 unlessotherwise stated5The judge did not resolve the question of whether Fulgaro was au-thorized to deal with the Union regarding the Byronsite at that timeThe judge described the events only to shed light on Local 73's subse-quent actions287 NLRB No. 40 WACKENHUT CORP.375election,which the Regional Director on 5 Febru-ary overruled. Thereafter, UPGWA filed with theBoard a request for review of the Regional Direc-tor's report.Meanwhile, on 14 January, Local 73contacted Fulgaro and arranged for a meeting on18 January to discuss a card check. However,when the Local 73 representatives arrived at Ful-garo's office on 18 January Fulgaro refused to seethem. On 22 January Local 73 sent a mailgram toCommonwealth Edison to require Wackenhut tosubmit to either a card check or a non-LaborBoard election stating that "[t]his is the onlyavenue which can assure labor relations peace atthe Byron facility." In addition, Local 73 met withrepresentatives of the building trades, which hadmembers on the Byron site. Local 73 sought theirassistance in obtaining a card check or a third-party election as suggested in the 22 January mail-gram.Through the auspices of the governor of Illinois,a meeting was arranged for 15 February. The chiefparticipantswere Harry Kurshenbaum, Local 73business manager;William Bitter,Wackenhut vicepresident in charge of labor relations; and ThomasSmith, business representative for the Council.6During the discussion, Kurshenbaum warned Bitterthat "If Wackenhut was not willing to test his con-tention that the employees by voting againstUPGWA were seeking representation by Local 73by either a card check or non-Board election, thenhe would set up picket lines and shut down theplant." Bitter expressed concern about holding anelection while objections were pending, but agreedat the end of the meeting to call Joel Kaplan,Wackenhut's attorney, after 19 February to discussfurther a card check or non-Board election.After the meeting Bitter consulted with Kaplan.Bitter authorized Kaplan to agree to a non-Boardelection.Representatives of Local 73 and Wacken-hut met again on 26 February to discuss the effica-cy of holding a non-Board election. Kurshenbaumacted as spokesman for Local 73 and Kaplan repre-sented Wackenhut. Kaplan attempted to explain thelegal problems involved in conducting an electionwhile the UPGWA's objection was still pending.Kurshenbaum responded by declaring "Let's cutthrough the stuff. The real issue here . . . is Com-monwealth Edison. That if there is any disruptionon the site . . . Commonwealth Edison is going tohave no choice but to get rid of the supplier; and.. . if we don't reach an agreement, there wouldbe disruption." The parties agreed that an election,conducted by the American Arbitration Associa-6Edison had advised Bitter and Smith about the meet-ing but did not have a representative present.tion,would be held among the guard employees on23 April with the UPGWA invited to participate.`At the 23 April election, 170 employees votedfor and 6 employees voted against representationby Local 73. On 26 April Wackenhut recognizedLocal 73 as the collective-bargaining representativeof its guard employees and has participated in bar-gaining sessionswith it.On 29 May the Board adopted the Regional Di-rector'srecommendations, overruledUPGWA'sobjection to the 11 January election, and certifiedthe results of the election.The judge found that the guard employees haddemonstrated their support for Local 73in an at-mosphere free of coercion or assistance, that theparties had waited a reasonable time for the Boardto act before they risked recognition, and that rec-ognition was granted only a few weeks before theBoard finally acted on UPGWA's objection. Henoted that, had the Board sustained UPGWA's ob-jection,Wackenhut and Local 73 would have beenfound in violation and found that because the par-tiescorrectly anticipated that the Board wouldoverrule the objection,Wackenhut's recognition ofLocal 73 was not "tainted by the technically pend-ing objection" and there was no violation of Sec-tion 8(a)(2) and Section 8(b)(1)(A).We disagreeand find that the recognition was unlawful both be-cause it was accorded while an election petitionwas pending and because the recognition was co-erced by a mixed-guard unit in this guard unit.The judge correctly noted that the Board, inBrucknerNursingHome,262 NLRB 955 (1982),held that employers are prohibited from recogniz-ing any competing unions for the limited periodduring which a representation petition is in process.See alsoHaddon House Food Products,269 NLRB338 (1984). However, he finds thatBrucknerandHaddon Houseare distinguishable and instead reliesonGulf & Western Mfg. Co.,227 NLRB 696 (1977).In our view it isGulf & Westernthat is distinguish-able.There an incumbent union had won. Whileobjections were pending, the employer and the in-cumbent union negotiated and executed a newagreement. Subsequently, the objections were over-ruled.The Board affirmed the administrative law,judge, who had found that the parties acted at theirperil in negotiating the agreement while the objec-tions were pending, but having anticipated the dis-position of the objections, their actions did not vio-late the Act. The judge noted that, during the longperiod that the objections were pending, progresswas made in resolving employer and union differ-ences and the employees would have been deniedrepresentation by the incumbent union for whichover two-thirds of them voted. 376DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe instant case involves initial bargaining whenthe question is which of two rivals is to be recog-nized.Itdoes not pose a situation in which em-ployee free choice must be balanced against thestabilityof an existing collective-bargaining rela-tionship.7Accordingly, we find the rule set forthinBruckneriscontrolling and thatWackenhut'srecognition of Local 73 while the UPGWA's ob-jection to the 11 January election was pending vio-lated Section 8(a)(2) and Section 8(b)(1)(A) of theAct, respectively.8Further,even in the absence of the pending rep-resentation case,we would find that the mixed-guard union unlawfully obtained recognition fromthe Employer. As correctly noted by the judge, theAct does not prohibit a mixed-guard union fromaccepting recognition for a guard unit if such rec-ognition is willingly extended.However, a mixed-guard union may do no more than ask an employerfor such recognition.When recognition is refused itcannot resort to economic weapons to obtain whatthe employer chooses not to grant. As the courtstated inNLRB v. White Motor Corp.,404 F.2d1100, 1103 (6th Cir.1968):While it is not improper for a. . . [mixedguard union] . . .to make an initial request forrecognition as agentof theguards, it is impor-tant to realize that this request is one which,unlikemost labor-management matters, theemployer has the unqualified right to refuse,unilaterally.When an employer refuses recog-nition,the union may press its case no further.Thus, the Union has lawfully obtained recogni-tiononly ifsuch recognition is as a result of theemployer's free choice.9 Here, as fully describedabove, the 23 April election was the direct result ofthreats to take economic action if the RespondentUnion'sdemandsfor such election were not hon-ored. The Union's demand for recognition and theEmployer's grant of recognition were the directresult of this election.Thatbeing the case,we findthat the recognition was not a result of the employ-er's free choice and therefore was unlawfully ob-tained in violation of Section 8(b)(1)(A). Further,the Employer's grant of recognition pursuant to anunlawful union demand violates Section 8(a)(2) and(1).107Cf.RCA del Caribe,262 NLRB 963(1982).8BrucknerNursing Home,262 NLRB 955(1982),MidwestPiping Co,63 NLRB 1060(1945).8Wells FargoCorp,270 NLRB 787 (1984).isWe recognize that past cases have dealt with the Employer's rightto resist a demand for recognition or to withdraw recognition previouslygranted. See, e.g,NLRB v.WhiteMotorCorp.,supra,andWells Fargo,supra.However,the same principles apply to a demand for recognitionwhich the union unlawfully urges on the employer and which an employ-er grants as a result of such demandsORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders thatA. TheRespondent,The Wackenhut Corpora-tion,Byron,Illinois, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Recognizing or negotiating with GeneralService Employees Union Local 73, Service Em-ployees InternationalUnion,AFL-CIO-CLC asthe exclusive collective-bargaining representativeof its guard employees at the CommonwealthEdison Corporation,Byron,IllinoisNuclear PowerStation,while an election petition for anotherunion is in process or pursuant to a demand forrecognition that is supported by threats of or actualcoercive activities.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a)Withdraw and withhold all recognition fromGeneral Service Employees Union Local73, Serv-iceEmployees InternationalUnion,AFL-CIO-CLC asthe collective-bargaining representative ofits guard employees at the Commonwealth EdisonCorporation,Byron,IllinoisNuclear Power Stationwhile an election petition for a rival union is inprocess and as long as Local 73 seeks to coercerecognition to act as the exclusive collective-bar-gaining representative of these employees.(b) Post at its location in Byron,Illinois, copiesof the attached notice marked"Appendix A."11Contrary to our dissenting colleague's intimation, the 8(b)(1)(A) viola-tion found here is not a "threat to picket to obtain recognition." Thethreatsby the Respondent Union have been already found to be8(b)(4)(u)(B) and 8(b)(7)(C) violations. The 8(b)(1)(A) violation here isthe Union'sacceptance of recognition,which was effectively extended as aresult of the unlawful threats. In such circumstances,NLRB v. TeamstersLocal639(Curtis Bros),362 U.S. 274 (1960), cited by our colleague, isfactually inapposite. Further, notwithstanding the Respondent Union'smajority status, we are satisfied that an 8(a)(2) violation has been estab-lished on these particular facts given the Respondent Union's uniquestatus asa mixed-guard unionIn finding that the Respondent Union violated Sec 8(b)(1)(A) and thatthe Respondent Employer violated Sec. 8(a)(2), Member Johansen reliessolely onBruckner Nursing HomeandHaddon HouseUnlike his col-leagues, he does not view the constraints affecting a mixed-guard unionunder Sec. 9(b)(3) to render a threat to picket to obtain recognition andacceptance thereof, "restraint or coercion" within the meaning of Sec.8(b)(1)(A). See generallyNLRB Y. Teamsters Local 639,supraFurther,Member Johansen does not find that an employer coerced into recogniz-ing the majority representative of its employees thereby violates Sec.8(a)(2) without more.i i If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-Continued WACKENHUT CORP.377Copies of the notice on forms provided by the Re-gionalDirector for Region33, afterbeing signedby theRespondent'sauthorized representative,shallbeposted bytheRespondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondentto ensure that the notices are not altered,defaced,or covered by any othermaterial.(c)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.B. The Respondent,General Service EmployeesUnion Local 73, Service EmployeesInternationalUnion,AFL-CIO-CLC, its officers,agents, andrepresentatives, shall1.Cease and desist from(a)Acting as the exclusive bargaining representa-tive of the guard employees employed by the Re-spondent Employer at the Commonwealth EdisonCorporation,Byron,IllinoisNuclear Power Sta-tion,for the purposes of collective bargaining until,at a time when no representation petition is pend-ing, it has Wackenhut Corporation's uncoerced rec-ognition to act as their exclusive collective-bargain-ing representative.(b)Threatening,coercing,or restraining Com-monwealthEdisonCorporation,orany otherperson engaged in commerce or in an industry af-fecting commerce,with an object of forcing or re-quiringCommonwealth Edison, or any otherperson,to cease doing business with WackenhutCorporation.(c) Threatening to picket or causing to be picket-ed the Wackenhut Corporation,or any other em-ployer,where an object is to force or require theWackenhut Corporation, or any other employer, torecognize or bargain with the Respondent Union asthe representative of their guard employees or toforce or require the guard employees of Wacken-hut Corporation,or any other employer,to acceptor select the Respondent Union as their collective-bargaining representative when it has not been cer-tified as the collective-bargaining representative ofthese employees and cannotbe certifiedunder theprovisions of Section9(b)(3) of the Act.(d) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."(a)Post at itsChicago,Illinois and Byron, Illi-nois facilities,if any,copies of the attached noticemarked"Appendix B."12 Copies of the notice, onforms provided by the Regional Director forRegion 33,after being signed by the Respondent'sauthorized representative,shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to mem-bers are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the no-tices are not altered,defaced,or covered by anyothermaterial.(b) Forward to the Regional Director for Region33 signed copies of the notice for posting by theRespondent Employer,if the employer is willing,at all locations where notices to employees are cus-tomarily posted.(c) Publish,at its expense,the terms of the noticein a form and size approved by the Regional Direc-tor for Region 33,in a daily newspaper of generalcirculation in the Chicago,Illinois area and inTheLocal 73 Journal.Newspaper publication is to bemade on 3 separate days within a 3-week period ata time designated by the Regional Director.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.18 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo acttogether for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT recognize, or negotiate with Gen-eral Service Employees Union Local 73, Service 378DECISIONSOF THE NATIONALLABOR RELATIONS BOARDEmployees International Union,AF-L-CIO-CLC,asthecollective-bargainingrepresentativesofguard employees at Byron,IllinoisNuclear PowerStation location,which is supported by threats ofor actual coercive activities,while an election peti-tion is in process as pursuant to a demand for rec-ognition.WE WILLNOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL withdraw and withhold recognitionfrom General Service EmployeesUnion Local 73,ServiceEmployees InternationalUnion,AFL-CIO-CLC,as the collective-bargaining representa-tiveof guard employees at the CommonwealthEdison Corporation,Byron,IllinoisNuclear PowerPlant while an election petition for a rival union isin process and as longas Local 73seeks to coercerecognition as the exclusive bargaining representa-tive of the guard employees.THE WACKENHUT CORPORATIONAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT act as the collective-bargainingrepresentative of guard employees employed by theWackenhut Corporation at the CommonwealthEdison Corporation, Byron, Illinois Nuclear PowerPlant until we have obtained from the WackenhutCorporation uncoerced recognition as the exclusivebargaining representative of the guard employeesat a time when no representation petition is pend-ing.WE WILL NOT threaten, coerce, or restrain Com-monwealthEdisonCorporation,orany otherperson engaged in commerce or in an industry af-fecting commerce, with an object of forcing or re-quiringCommonwealth Edison, or any otherperson, to cease doing business with the Wacken-hut Corporation.WE WILL NOT threaten to picket or "cause to bepicketed the Wackenhut Corporation, or any otheremployer, when the object is to force or requiretheWackenhut Corporation, or any other employ-er, to recognize or bargain with us as the repre-sentative of their guard employees or to force orrequire the guard employee's of the WackenhutCorporation,or any other employer, to accept orselect us as their collective-bargaining representa-tive when we have not been certified as the collec-tive-bargaining representative of such employeesand can notbe certified by virtueof the provisionsof Section9(b)(3) of the Act.WE WILLNOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.GENERALSERVICEEMPLOYEESUNION LOCAL73, SERVICE EMPLOY-EES INTERNATIONALUNION, AFL-CIO-CLCJudith T Poltz,Esq.,for the General Counsel.JohnW.Powers, Esq.(Seyfarth,Shaw,Fairweather & Ger-aldson),of Chicago,Illinois, for the Respondent Em-ployer.IrvingM. Friedman,Esq.andAnn C Hodges, Esq. (Katz,Friedman,Schur & Eagle),of Chicago,Illinois, for theRespondent Union.Jeffrey J.Ellison,Esq.,of Detroit,Michigan,for theCharging Party.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER,Administrative Law Judge. Thiscase was heard on 28-29 August 1985, in Rockford, Illi-nois,based on unfair labor practice chargesfiledbyInternationalUnion,United Plant Guard Workers ofAmerica(UPGWA) (UPGWAor the Union), on 29April 1985,and a complaint issued by the Acting Re-gional Director for Region33 of theNational Labor Re-(the Board),on 8 May 1985,as thereafteramended.The complaint alleges that theWackenhutCorporation(Wackenhut or Respondent Employer), vio-lated Section 8(a)(1) and(2) of theNational Labor Rela-tionsAct (the Act), byrecognizing General Service Em-ployeesUnion Local 73, ServiceEmployees Internation-alUnion,AFL-CIO-CLC (Local 73orRespondentUnion),as the exclusive bargaining representative of cer-tain of its employees,notwithstanding the existence of aquestion concerning recognition.The complaint furtherallegesthatLocal 73 violatedSection 8(b)(4)(ii)(B),8(b)(7)(C),and 8(b)(1)(A) bythreatening to cause theemployees of secondary employers to strike in order toforceWackenhut to grant it recognition,by threateningto strike or picket for recognition,and by accepting rec-ognition from Wackenhut.The Respondents filed timelyanswers to the complaint and amended complaint, deny-ing the substantive allegations.All parties were afforded full opportunity to appear, toexamine, and to cross-examine witnesses,and to argueorally. I have carefully considered the briefs that werefiledon behalf of the General Counsel,Respondent Em-ployer, and Respondent Union. WACKENHUT CORP.379Based on the entire record,'including my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACTI.RESPONDENT EMPLOYER'S BUSINESS AND THEUNION'S LABOR ORGNAIZATION STATUS-PRELIMINARY CONCLUSIONS OF LAWWackenhut is, andhas been at all times material, aFlorida Corporation with one of its offices and place ofbusinessatByron,Illinois.Jurisdictionisnotdisputed.The complaintalleges,Wackenhutadmits, andI find andconclude thatWackenhutisan employer engaged incommerce withinthe meaningof Section 2(2), (6), and(7) of the Act.The complaint alleges, both Respondentsadmit, and Ifind and conclude that both Local 73 and UPGWA arelabor organizationswithin themeaning ofSection 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICE ALLEGATIONSA. BackgroundLocal 73 isa union that represents and admits to mem-bership both guard and nonguard employees.Because ofthis guard-nonguard or mixed union status, it is disquali-fied from Board certification as bargaining representativeof units of guard employees by Section 9(b)(3) of theAct.Additionally, it is precluded from participation inBoard-conducted representation elections either as peti-tioner or intervenor.University of Chicago,272 NLRB873 (1984).Wackenhut's business is the furnishing of guard serviceto other employers. Since about 1983, it has provided theguard services to Commonwealth Edison Corporation atthe latter'sByron, IllinoisNuclear Power Station. Inearly 1985,Wackenhut had about 200 guards working atthat site.Also employed there, by various employers,were several thousand other employees.Some of theseemployees were members of local unions that were,themselves,members of the Northwestern Illinois Build-ing andConstruction Trades Council (BCTC).Since at least the latter part of 1983, Local 73 hassought to represent the guards at the Byron site.Since atleast late 1984,UPGWA hashad the same interest.B. Events PrecedingMid-February 19852On 19 November,UPGWAfiled a petition,seekingcertificationascollective-bargaining representative ofWackenhut'sBryon site employees.On 5 December,Local73 petitioned to intervene in that proceeding onthe basis of signed authorization cards.Intervention wasdenied by the Acting Regional Director on 13 Decem-ber; on that same day he approved a Stipulationfor Cer-tificationUpon Consent Election that UPGWA and theEmployer had executed.The stipulation provided for anelection to be conducted among the guards on 11 Janu-ary.Local 73 continued to organize Wackenhut's employ-ees, encouraging themto vote "NO"as a way of show-ing theirsupport for Local 73. Inone leaflet,Local 73assured the employees that, after they had rejectedUPGWA, Local 73 would "immediately move to obtainrecognition and a contract at Byron."Wackenhut coun-tered this leaflet with a letter of its own, advising theemployees that Local 73 could not be certified and thatWackenhut could not be compelled to bargain with it.About 28 December,representatives of Local 73 metwith Wackenhut'sChicago area manager,Louis Fulgaro,at the latter's office. 3 Fulgaro was told that Local 73was orchestrating a "NO" vote as a show of support foritself.The parties discussed how recognition might begranted if,indeed,there was a substantial"NO" vote andFulgaro agreed that an informal card check could beheld.4On 10 January the Board denied Local 73's appealfrom the rejection of its motion to intervene.The Boardelection was held, as scheduled,on 11 January.Local 73did not appear as a choice on the ballot. Of the 187 eligi-ble voters,151 cast ballots.UPGWAreceived but onevote; 150 "NO" votes were cast. UPGWA filed a timelyobjection alleging, in substance,that by conducting anorganizational campaign among the unit employees eventhough it "was ineligible to represent the employees,"Local 73 had informed "unit employees that it couldcompel recognition from the Employer if the employeesdefeated petitioner's bid for certification." This cam-paign,UPGWAcontended,"misled the employees anddestroyed `the laboratory conditions' necessary for anelection."On 5 February, the Regional Director over-ruled UPGWA's objection in its entirety.On 14 JanuaryLocal73business representative,Gerald Lee,called Fulgaro.Pursuant to the 28 Decem-ber agreement for a card check,a meeting was scheduledfor 18 January. However, when Local 73's representa-tives arrived at Fulgaro's office on that date, they wereturned away without explanation.On 22 January Local 73 sent amailgramto the Nucle-ar Security Administrator for Commonwealth Edison,advising him of what it deemed to be the true meaningof the vote and of the agreement, now breached, withFulgaro. Local 73 stated:Wackenhut employees are restless,frustrated andaggressive,they want representation.We are beingcalled upon to supply that vehicle.We are sorryCommonwealth Edison is caught in the middle, it isnot of our choosing. Wackenhut, the contractor, hasdeliberately planned to destroy labor relations tran-IThe unopposed motions of the General Counsel and counsel forLocal 73 to correct transcript are granted. The General Counsel's un-timely and overbroad motion to amend the complaint to conform to theevidence is denied.2All events described here occurred between November 1984 andMay 1985,unless otherwise specified.'It is immaterial whether Fulgaro was authorized to deal with unionsregarding the Byron site at that time. The events of this meeting are de-scribed only to shed light on Local 73's subsequent actions.4This testimony,by Richard Wesley, a Local 73 business representa-tive,was uncontradicted and was not implausible,particularly in light ofearlier dealings between Fulgaro and Local 73 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquility at the Byron facility. Commonwealth Edisonas a customer, can and must resolve this problem.The mailgram continued-We are committed to represent "all" Wackenhutemployees at the Byroninstallation.We are pro-ceeding to take every step necessary to establishthat fact.We call upon yop tomakeWackenhutcomply with the employees' request, namely, Local73 have its card check (which was agreed to withWackenhut),or, a non-Labor Board election withany third party selected by Commonwealth Edison.This is the only avenue whichcan assurelabor rela-tions peace at the facility.5About thissameperiod of time, Local 73 representativesmet with representatives of the buildingtrades unions,which had members on the Byronsite,through theBCTC. Support of theseunionswas sought to achievethe same endsas suggestedin the 22 Januarymailgram,recognition on proof of majority status through a cardcheck or non-Board electionC CredibilityRegarding the disputed conversations in the 15 and 26February meeting, discussed in the following sections, Ihave credited the testimony of William Bitter, Wacken-hut's consultant, and formerly its vice president for laborrelations, and Joel Kaplan,Wackenhut's counsel, overthat offered by Harry Kurshenbaum, Gerald Lee, andRichardWesley, Local 73's business manager and itsbusiness representatives, respectively, and Thomas Smith,the BCTC business representative. The testimony offeredon behalf of Local 73 was,in eachof therelevant in-stances, less convincing regarding demeanor than the tes-timony offered by the General Counsel. Smith appearedto have but a vague recollection of the events and whatrecollection he did possess was hindered by his apparentunfamiliaritywith both the rules and nomenclature oflabor relations.Wesley and Lee were simply unpersua-sive and Kurshenbaum was a reluctant, hostile, sometimecontradictory, and frequently unresponsive witness. Themost significant factor, however, in resolving the credi-bility conflicts was Kurshenbaum's article in Local 73'sown newspaper,The Journal,forMarch and April 1985,quoted at length, infra. Kurshenbaum's article, as well asthe 22 January mailgram to Commonwealth Edison, withits references to "aggressive" and "restless" employeesand destruction of "labor relations tranquility," corrobo-rates in words and tone the testimony of Bitter andKaplan. It describes employee pledges to strike, BCTCpledges of support for a strike "to help shut the nuclearoperation down," strike preparations, and the imminenceof a strike if no agreement could be reached with Wack-enhut. The language of the article is both plain and clear.Kurshenbaum's claim that it was mere hyperbole, an ex-ercise in "journalistic license," asks too much of the trierof fact's credulity. On the facts before me, I believe hewrote a basically accurate article; it was his testimonythat lacked candor. The article, of course,similarly re-flects adversely on the candor of Wesley, Lee, andSmith.D. The Meeting of 15 February 1985On 15 February William Bitter, on behalf of Wacken-hut,met with Local 73's representatives Kurshenbaum,Wesley, and Lee, and the BCTC representative, ThomasSmith, in the State of Illinois building in Chicago. Alsopresent, chairing the meeting, was Terry Bedgood, a rep-resentative of the Governor of Illinois. Although bothBitter and Smith had been advised of this meeting byCommonwealth Edison, no representative of that compa-ny was present. Bedgood opened the meeting by statingthe Governor's concern for a peaceful settlement of thequestion at the Byron site. Smith explained his presenceat the meeting on the basis that the AFL-CIO did notwant to see its brothers in Local 73 have unnecessaryroadblocks to recognition thrown in their way. He askedforWackenhut's position concerning Local 73's claim ofrepresentative status.Bittervoiced his concern aboutconducting an election while the Board's certification ofresultswas still pending, noting that UPGWA still haduntil Tuesday, 19 February, to appeal to the Board fromthe Regional Director's report overruling UPGWA's ob-jections to the 11 January election Bitter stated that ifUPGWA did not appeal, a certification of results wouldissue.At this juncture, Kurshenbaum interrupted. He stated,"It could take . . . years to get a certification out of theBoard in this particular case .his union was not goingto sit by and wait for that certification to issue . . ifWackenhut was not willing to test his contention that theemployees, by voting against United Plant Guard Work-erswere seeking representation by Local 73, then hewould set up picket lines and shut down the plant."Bitter replied, suggesting that the "NO" vote could alsobe construed as indicating that the employees wanted nounion representationKurshenbaum offered to participate with the Companyin either a card check or election conducted by a neutralthird party. Bitter repeated his concern about discussingan election during the pendency of UPGWA's objection,and Kurshenbaum agreed to wait until the followingWednesday, after the exceptions filing period expired.Kurshenbaum further agreed that after 19 February hewould contact Wackenhut's attorney in Chicago to fur-ther discuss either an election or a card check.6E. The Meeting of 26 February 1985Kurshenbaum's threat of a shutdown was taken seri-ously by Bitter, who discussed it with others at Wacken-hut.Bitter advisedWackenhut's counsel, Joel Kaplan,that a representative of Local 73 would be calling himand authorized Kaplan to set up an election with Local73.5This mailgram has not been alleged as separately containing anythreat violative of the Act6Kurshenbaum,Wesley, Lee,and Smith denied that any threats weremade by Kurshenbaum in this meeting For the reasons previously stated,I credit Bitter WACKENHUT CORP381Kurshenbaum and Wesley, together with union coun-sel,met with Bitter and Kaplan at Kaplan's office on 26February. Kaplan opened the meeting by describing thelegal problems involved in conducting an election with-outUPGWA and while UPGWA's objections to theBoard-conducted election were pending. Respondent'scounsel and Kaplan agreed to postpone their disagree-ment over the potential problems to another forum Kur-shenbaum then spoke up stating, "Let's cut through thisstuff.The real issue here .isCommonwealth Edison.That if there is any disruption on the site . .Common-wealth Edison is going to have no choice but to get ridof the supplier; and . . if we don't reach an agreement,there would be disruption "The parties discussed the mechanics of conducting anelection and agreed that they would participate in anelection conducted by the American Arbitration Associa-tion (AAA). They also agreed that UPGWA would beinvited to participate. In the course of these latter discus-sions,Kurshenbaum stated that Local 73 wanted a quickelection because both the building trades and the guardswanted to go on strike over Wackenhut's failure to rec-ognize Local 73 He repeated his statement that "Com-monwealth Edison wanted peace on the site. And, that iftherewasn't an agreement that they would shut downthe site. They would be expected to. 117Following this meeting,Wackenhut and Local 73worked out an election agreement through AAA andWackenhut agreed to recognize Local 73 and bargain ingood faith if Local 73 won the election The electionwas scheduled for 23 April. UPGWA did not accept aproffered invitation to participate.'F The Local 73 JournalThe Local 73 JournalisRespondent Union's houseorgan. It is distributed by mail to Local 73's 18,000 mem-bers in Cook and surrounding counties.It is also mailedto officers of some other local unions, and some copies,those remaining after the mailing is complete,are avail-able to, be picked up in the Union's hall in Chicago. It isnot distributed at the various facilities where Local 73'smembers are employed.The March-Apirl 1985 edition of the Local 73 Journalcontains a lengthy article under the caption "BusinessManager's Memo," written by Harry Kurshenbaum. Inhis article, as previously alluded to, Kurshenbaum de-scribed the chain of events leading to the election agree-mentwithWackenhut. The Union's adversaries, Kur-shenbaum wrote, included Wackenhut, Wackenhut's law-yers, the Labor Board, Commonwealth Edison, andUPGWA. The supporters included Wackenhut's securityofficers and guards, the BCTC leadership, several thou-sand tradesmen, and friends in the Governor's office.'Kurshenbaum admitted discussing the Union's desire for a quick cardcheck or an election but denied making the threats attributed to him Forthe reasons previously stated,Ihave credited Kaplan and Bitter overboth Kurshenbaum and Wesley regarding both the 15 and 26 Februarymeetings I note that Kurshenbaum wrote the following about thesemeetings in the Local 73 JournalWe were firm If we did not get rec-ognition, a strike was hours awayaftermuch bickering,Wackenhutsuddenly collapsed In one big heap They agreed to a quick election, runby the American Arbitration Association "After the Labor Board election, Kurshenbaum contin-ued, Local 73 "contacted" Wackenhut and "confronted"Commonwealth Edison, without successThereafter,Local 73. . met with Northwestern Building Trades rep-resentatives in Dixon,Illinois.Afterlengthy discus-sion, they agreed to back us in this fight. What ashow of solidarity)Tom Smith,business representa-tive,was assigned to work with us. The localsquickly committed several thousand members tohelp shut the nuclear operation down. This strikewould cost Edison approximately$4 million a day.Local 73 laid out a careful strategyMore meet-ingswere held in the Rock Riverarea.A mobileheadquarters was rented,to be placed in a friendlyfarmer's cornfield.Actually,itwas adjacent to thenuclear site.Everything was GO!The Governor's office, alerted to an explosive sit-uation,began prodding all parties into a meeting Anuclear strikecould bedamaging to Illinois' busi-ness image They volunteered to moderate the tensesituation.We met . . .We were firm. If we did not get recognition, astrikewas hours away. Tom Smith,representingBuildingTradesCouncil stated emphatically-nostalling.After much bickering, Wackenhut suddenlycollapsed.In one big heap They agreed to a quickelection, run by the American Arbitration Associa-tion . . . .The General Counsel offered no evidence to establishthat this, house organ was distributed to or acquired byrepresentatives ofWackenhut, Commonwealth Edison,any employers or employees on the Byron site, or anyemployers anywhere elseG. TheElection and RecognitionThe election among Wackenhut's guards and securityofficers was conducted under AAA auspices on 23 April;176, valid votes were cast,170 in favor of representationby Local 73, only6 against.On 26 April Wackenhut rec-ognized Local 73 as the collective-bargaining representa-tive of the unit employees. Since that date there havebeen several negotiating meetings.On 29 May 1985 the Board adopted the Regional Di-rector's recommendations, overruled UPGWA's objec-tion to the Board election, and certified the results ofthat electionH Analysis and Conclusions1.Section 8(b)(4)(ii)(B)The evidence that I have credited establishes thatLocal73's representative threatened,in the course oftwo meetings,to cause a strike at the Byron site in orderto put pressure on Commonwealth Edison,a neutral em-ployer, to forceWackenhut, the primary employer, to 382DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcomply with Local 73's demands for an election or cardcheck.Local 73 argues that no violation of Section8(b)(4)(ii)(B)may be found inasmuchas norepresenta-tivesof theneutralemployer were present when thethreats were made. The Board has previously consideredand rejected this argument InTri-State Building TradesCouncil (Backman Sheet Metal),272 NLRB 815 (1984),Blankenship, the union's agent, told the primary employ-er,Backman, "at a prejob conference that he was goingto `talk to . . . [the neutral general contractor] and see ifthey couldn't get Backman .removed from theproject."'The Board, with Member Dennis dissenting,stated, in footnote 1.Although a representative of the neutral employerwas not present when Blankenship's statement wasmade, the judge found, and weagree,that a viola-tion of Sec. 8(b)(4)(ii)(B) occurred. InIronWorkersLocal 40 (Spancrete Northeast),249 NLRB 917, 920fn.12 (1980), the Board found it wasimmaterialthat representatives of the employer were notpresent when a union representative threatened toengagein a strike and picketunlessthe work assign-ment was changed, on the grounds that a threatmade in order to cause a person to influence an em-ployer' to change a work assignment coerces notonly the person threatened but also the employerfrom whom the workassignmentis sought.Whilethatcaseinvolved a violation of Sec. 8(b)(4)(ii)(D),it isrelevant to the issue here. Blankenship's state-ment is clearly directed toward the-neutral employ-er and is a threat to exert pressure to remove theprimary employer from the job In thissense, it is athreat of secondary pressure within the meaning ofSec. 8(b)(4).Backman Sheet MetalandSpancrete,on which it is based,are controlling here.8 No valid distinction may be foundin the fact that, inBackman Sheet Metal,the threat wasmade at a prejob conference held on the neutral's in-structions. That fact was noted by the Board as addition-al support for its conclusion that the threat was violative,not asa prerequisite for such a finding. Moreover, themeeting of 15 February, wherein Kursheiibaum first-voiced the threat, was held with Commonwealth Edis-on's knowledge, and both Bitter and Smith were advisedof the meeting by Commonwealth Edison. That meetingwas thus akin to the prejob conference inBackman SheetMetal.Similarly lackinginmerit isLocal 73's argument thatKurshenbaum "only threatened to engage in lawful pri-mary activity. The threats "to shut down the plant," to"shut down the site," and to disturb the peace that Com-monwealth Edison wantedtomaintainon that site, evi-dence the secondary nature of the threats That second-ary nature is further demonstrated by Local 73's 22 Janu-ary mailgram,enmeshingCommonwealth Edison in thedispute.Accordingly, I find that by the threats of secondaryactivity uttered in the meetings of 15 and 26 February,Local 73 violated Section 8(b)(4)(ii)(B) of the Act.The General Counsel contends that the publication ofLocal 73's Journal constituted a further violation of Sec-tion 8(b)(4)(ii)(B), notwithstanding that it was distributedonly to union members and officers of some other localunions. I cannot agree. Section 8(b)(4)(ii)(B) is violatedwhen threats, restraint, or coercion are directed at "anyperson engaged in commerce or in an industry affectingcommerce " Here, notwithstanding that wide distributionof The Journal (18,000 or more copies in the Chicagometropolitan area), it was not distributed at the Byronsite and there is not a scintilla of evidence that anyonewho might be deemed a "person engaged in commerce"ever saw a copy prior to the litigation in this case. Spec-ulation or suspicion that it must have happened will notsubstitute for proof. Accordingly, I shall recommend thatthis separate allegation be dismissedCf.Newspaper &Mail Deliverers Union (New York News),269 NLRB 102(1984), andTelevision Artists AFTRA (FirstMedia), 240NLRB 378, 384 (1979), in which violations were foundon statements made to secondary employeesin the pres-ence of a secondary employer.92.Section8(b)(7)(C)Do Local 73's threats to picket in order to forceWackenhut to agree to either a card check or an elec-tion,so that Local 73 might thereby establish its repre-sentative status and secure recognition,violate the8(b)(7)(C)limitationson recognitional picketing? Thequestion appears to be novel,neither the parties' briefsnor independent research reveal any clearly supportingauthorityRespondent Union presents an appealing argu-ment that to find such threats violative would be con-trary to both the plain language of the statute,definingthe prohibited object as "forcing or requiring an employ-er. to recognize or bargainwith a labor organization,"and to the statutory intent,which was to prohibit"black-mail" picketing for recognition by unions that do notrepresent a majority of the employees.The GeneralCounsel,on the other hand,argues persuasively that rec-ognition was the ultimate object of Respondent's threatsand that recognition need only be "an"object of thethreats for a violation to be established.Mixed guard,unions suchas Local 73 arein 'a very dif-ficult position,somewhere between the proverbial "rockand a hard place."The Actdoes not prohibit such aunion from representing guard employees or acceptingrecognition as their representative if such recognition isvoluntarily extendedWells FargoCorp.,270 NLRB 767(1984), enfd.sub nomTeamstersLocal 807 v. NLRB,755F.2d 5(2d Cir 1985).However,theymay neither peti-tion for nor, any longer, participate at all in Board-con-ducted elections.Universityof Chicago,above.Neithermay they picket or threaten to picket for recognition.IFor the same reason, and without further discussion, I shall recom-mend dismissal of the separate allegation that distribution of The Journal8Local 73 contends thatBackman Sheet Metal"is at most an aberra-violated Sec 8(b)(7)(C) of the Act I note that Sec 8(b)(7) prohibits pick-tion in Board law " Aberration or not, it is the Board's most recent pro-eting, or threats to picket, "employers " The evidence fails to establishnouncement on the issue and I am obligated to apply itcommunication of The Journal to any employer WACKENHUT CORP383Service Employees Local 73 (Active Detective Agency), 240NLRB 465 (1979). Moreover, such recognition as amixed guard union might receive is tenuous at best. TheBoard, inWellsFargo,held,Member Zimmerman dis-senting, that, at least under certain circumstances, suchrecognition may be withdrawn without violating Section8(a)(5).Difficult though it is, the difficult position of mixedguard unions is the result of congressional will, theBoard has determined. Thus, as the Board stated inWellsFargo,supra at 789.It is clear that the remarks of Senator Taft showthatCongress' purpose in enacting Section 9(b)(3)was to shield employers of guards from the poten-tialconflict of loyalties arising from the guardunion's representation of nonguard employees or itsaffiliationwith other unions who represent non-guard employees. However, this potential conflictof loyalties exists whether a mixed guard union iscertified or not.The Board went on to warn against "a too literal readingof the statute" which "effectively would thwart that con-gressional purposes" and found no 8(a)(5) violation inwithdrawal of voluntary recognition.The constraints applicable inWells Fargoare, I be-lieve, applicable here. Although a very literal reading ofthe statute might permit threats to picket for an election,as distinguished from immediate recognition, such a read-ingwould be too literal and, in this case, conflict withthecongressional intent underlying Section 9(b)(3).Local 73 threatened to picket unless it was given an op-portunity to prove its majority status; that proof was nota goal in itself. Rather, it was the prelude to recognition,Local 73's ultimate goal. i ° I must therefore find that bythreatening to picket for an election, thereby to gain rec-ognition,Respondent Local 73 has violated Section8(b)(7)(C).3.Sections 8(a)(2) and 8(b)(1)(A)At the moment when Wackenhut recognized Local 73following Local 73's overwhelming victory in the AAAelection,UPGWA's objection to the conduct of theBoard's election was still pending before the Board TheGeneral Counsel contends that by granting and accept-ing recognition at that point in time,Wackenhut andLocal 73 violated Sections 8(a)(2) and 8(b)(1)(A), respec-tively, i i citingBruckner Nursing Home,262 NLRB 955(1982), andHaddon House Food Products,269 NLRB 338(1984). InBruckner,the employer had recognized one oftwo competing unions during an initial organizing cam-paign, prior to the filing of a representation petition. TheBoard utilizedBruckneras the vehicle to set forth newprinciples regarding Section 8(a)(2):10 Logic, as well as the 22 January mailgram and the AAA electionagreement, providing for recognition and bargaining on a favorable vote,establish the ultimateobjective11The General Counsel makes no contention that Local 73 was notthe chosen representative of an uncoerced majority of the unit employeeswhen recognition was granted.. . we will no longer find 8(a)(2) violations inrival union, initial organizing which represents anuncoerced, unassisted majority, before a valid peti-tion for an election has been filed with the Board.However, once notified of a valid petition, an em-ployermust refrain from recognizing any of therival unionsWithout questioning the reliability of authorizationcards or unduly exalting election procedure, we be-lieve the proper balance will be struck by prohibit-ing an employer from recognizing any of the com-peting unions for the limited time during which arepresentation petition is in process even thoughone or more of the unions may present a valid cardmajority. [262 NLRB at 957-958.]No petition having been filed inBruckner,the Board dis-missed the complaint. The Board appliedBrucknerinHaddon Houseto find 8(a)(2) and 8(b)(1)(A) violations ina situation where the employer recognized one union ata time when another union's petition was being held inabeyance due to the meritorious unfair labor practicesfiled by the petitioning union. No election had yet beenheld.Local 73 argues that bothBrucknerandHaddon Houseare factually distinguishable and asserts that the more ap-propriate analogy is toTaylor Forge Division,227 NLRB696 (1977). InTaylor Forge,a representation election hadbeen held in which an incumbent independent union wonan overwhelming victory (more than two-to-one) overthe union with which it had been in competition. The de-feated union filed objections to that election and whilethose objections were pending, the employer and the in-dependent union negotiated and executed a new agree-ment.The objections were ultimately overruled. TheBoard held that while the parties had acted at their, perilin negotiating the new agreement and would have beenfound in violation of the Act had the objections beensustained, they did not violate the Act when their actionscorrectly anticipated the disposition of the objections.I find Local 73's arguments here more persuasive thantheGeneral Counsel's. UnlikeTaylor Forgeand the in-stant case, neitherBrucknernorHaddon Houseinvolveda situation in which an election had been held. InHaddon House,unlike the instant case, the employer'smisconduct had prevented the exercise of a free choiceby the employees. Here, even more strongly than inTaylor Forge,the employees had demonstrated, in an at-mosphere entirely free of coercion or assistance, theirsupport for the union that was then recognized And, inthe instant case, the parties waited a reasonable time forthe Board to act before they risked recognition; that rec-ognition was granted only a few weeks before the Boardfinally acted on the objection. Finally, of course, as inTaylor Forge,they correctly anticipated the Board's deci-sion regarding the pending objection.Accordingly, I find that Wackenhut's recognition ofLocal 73 was not tainted by the technically pending ob-jection and recommend that the allegations of Sections8(a)(2) and 8(b)(1)(A) be dismissed. 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent Local 73 violated Section 8(b)(4)(ii)(B)on 15 and 26 February 1985 by stating, in Wackenhut'spresence, that it would set up picket lines and shut downthe Commonwealth Edison Byron Nuclear Power Sta-tionwith the object of forcing or requiring Common-wealth Edison to cease doing business with Wackenhutand in order to force Commonwealth Edison to removeWackenhut from the Byron Nuclear Power Station siteunlessWackenhut agreed to a card check or non-Boardelection among its guard employees.2.Respondent Local 73 violated Section 8(b)(7)(C) oftheAct bythreateningto picketWackenhut with theobject of forcing or requiring Wackenhut to recognizeand bargain with Local 73 as the collective-bargainingrepresentative of its guard employees when Local 73 hadnot been certified as representative of such employeesand could not be so certified by virtue of the provisionsof Section 9(b)(3) of the Act.3.The aforesaid unfair labor practices have a close, in-timate, and substantial effect on commerce between theseveral States and are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.4.The evidence fails to establish that RespondentLocal 73 has otherwise violated the Act in any mannerset forth in the complaint.5.The evidence fails to establish that RespondentWackenhut has violated the Act in any manner set forthin the complaint.THE REMEDYHaving found that Respondent Local 73 has violatedthe Act in certain respects, I shall recommend that it berequired to cease and desist from such conduct and topost appropriate notices.The General Counsel seeks a broad order against Re-spondent Local-73 on the ground that its unfair labor,practices here and in prior cases have shown that it has aproclivitytoviolateSections8(b)(4)(u)(B)and8(b)(7)(C). The General Counsel also seeks an order re-quiringRespondent Local 73 to publish the notice re-quired here, at its own expense, at least three times in 3separate weeks in a newspaper of general circulation inthe Byron and Greater Chicago, Illinois area where mostof Respondent Union's membership, representation, andorganizational activities are to be found, as well as in itsown newsletter in order to dissipate the effects of thethreats. In support of its requested remedy, the GeneralCounsel citesServiceEmployees Local 73 (Andy Frain,Inc.),239 NLRB 295 (1978),Service Employees Local 73(Rainey'sSecurity Agency),239 NLRB 1233 (1979);Serv-iceEmployees Local 73 (Active Detective Agency),240NLRB 462 (1979); and the consent order of the Boardand consentjudgment by the Seventh Circuit, unpub-lished, inServiceEmployees Local 73 (Curtis DetectiveAgency),Cases 33-CC-619 and 33-CP-612, in whichbroad orders and/or publication in newspapers of gener-al circulation were ordered by the Board based on Re-spondent's proclivity to violate these sections of the Act.Although there has been a considerable passage of timesince the last prior violation of these sections of the Actby this Respondent, I believe these prior cases establishsufficient justification for the imposition of both broadorders and for the requirement of publication of thoseorders. I note that, notwithstanding the passage of time,the sameperson, Kurshenbaum, is involved in the viola-tionsin this caseas wasinvolved in at least some of thepriorcases.Inote, too, that while the Journal was notdistributed in such a way as to make its publication aviolation of the Act, it essentially carried,in an almostboastfulmanner, reports of those threats. Negation ofthose threats'is best accomplished by publication in thesame newsletter.The General Counsel further seeks a visitatorial clausein order that it might monitor the Respondent's compli-ance with the Board's Order. I believe that such a clauseiswarranted and will include a visitatorialclause in therecommended Order here.Finally, the General Counselseeks, asa remedy to the8(b)(4)(ii)(B) and 8(b)(7)(C) violations, an order requiringRespondent Local 73 to cease giving effect to the elec-tion and recognitionagreementsand to cease and desistfrom accepting recognition as thebargainingrepresenta-tive of Wackenhut's guard employees at the Byron Nu-clear Power Station. I do not believe that such a remedyiswarrantedhere. Such coercion was directed at Wack-enhut only indirectly to force recognition; the, stated ob-jective was to provide Local 73 with an opportunity toprove its majoritystatus.And prove it Local 73 did,overwhelmingly and without any assistance from theEmployer or coercion of the employees. I note, more-over, that in the meeting of 15 February, even beforeKurshenbaum voiced any threat of picketing or plantshutdown,Wackenhut only expressed concern for theholding of an election while the Board's representationcase was still pending. Bitter was not, at that point, ob-jecting to the concept of recognitionon a non-Boardelection, but only to the risk that such recognition mightbe invalid if prematurely granted. Under these circum-stances, I deemed it unwarranted to consider Wacken-hut's recognition of Local 73 to be the fruits of Local73's unlawful conduct such that the order sought by theGeneral Counsel would be necessitated.[Recommended Order omitted from publication.]